Exhibit 10.17

PURCHASE AND SALE AGREEMENT

by and between

PENNACO ENERGY, INC. (“Seller”)

and
PRB ENERGY, INC. (“Purchaser”)

As of May 1, 2006


--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of May 1, 2006, by and between Pennaco Energy, Inc., a Delaware corporation
(“Seller”), and PRB Energy, Inc., a Colorado corporation (“Purchaser” and,
together with Seller, the “Parties”).

RECITALS:

A.            Seller owns and operates the wells, leases and other assets in the
Powder River Basin of Wyoming defined in Section 2.2 hereof.

B.            Seller desires to sell and Purchaser desires to purchase all of
Seller’s right, title and interest in and to the Assets, in accordance with and
subject to the terms and conditions set forth herein.

IN CONSIDERATION OF the above recitals, the benefits to be derived by each party
under this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:

ARTICLE I
DEFINITIONS

The following terms, as used herein, have the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.

“Governmental Authority” means the United States and any tribal, state, county,
city or other political subdivision, agency, court or instrumentality.

“Knowledge” means with respect to a Person, the actual knowledge of that Person
and, where such Person is a business entity, means the actual knowledge of each
of the supervisory personnel, officers, directors and managers of such entity,
in all cases, without need for additional inquiry.

“Legal Requirement” means applicable common law and any statute, ordinance,
code, law, rule, regulation, order, judgment, decree, requirement or procedure
enacted, adopted, promulgated, applied or followed by, or any agreement entered
into by, any Governmental Authority in force and effect on the date hereof or on
the Closing Date as defined in subsection 8.1 below (including, without
limitation, any Legal Requirement regarding building, zoning, subdivision, land
use or other similar legal requirements).

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or encumbrance in respect of such property or asset.
For the

1


--------------------------------------------------------------------------------




purposes of this Agreement, a Person shall be deemed to own subject to a
Permitted Lien any property or asset which it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such property or asset.

“Material Adverse Effect” means a material adverse effect exceeding $50,000 in
value on the condition (financial or otherwise), business, assets or results of
operations of the Assets (other than the Excluded Assets).

“Ordinary Course of Business” means the ordinary course of the business of
Seller with respect to the Assets consistent with Seller’s past practice and
custom.

“Permit” means each license, franchise, permit, certificate, approval or other
similar authorization affecting, or relating in any way to the Assets.

“Permitted Liens and Encumbrances” shall mean any of the following:

(i)                                     any Liens or other encumbrances
described in Schedule 1(i);

(ii)                                  liens for Taxes not yet due and payable or
being contested in good faith;

(iii)                               inchoate mechanics, materialmen’s or similar
liens arising in the Ordinary Course of Business or being contested in good
faith (and for which adequate accruals or reserves have been established by
Seller, as applicable);

(iv)                              any customary zoning law or ordinance or any
similar Legal Requirement;

(v)                                 any customary right reserved to any
Governmental Authority or Entity to regulate the affected property, and all
applicable laws, rules and orders of governmental authorities;

(vi)                              any Lien (other than Liens securing
indebtedness or arising out of the obligation to pay money) which does not and
shall not individually or in the aggregate with one or more other Liens
interfere with the right or ability to own, use, enjoy or operate the Assets as
they are currently operated, or to convey the quality of title agreed to herein
to the same (with respect to the Assets) or materially detract from their value;

(vii)                           preferential rights to purchase and required
third-party consents and similar agreements with respect to which waivers or
consents are obtained from the appropriate parties on or prior to the Closing
Date or the appropriate time period for asserting the right has expired or has
been waived on or prior to the Closing Date without an exercise of the rights;

2


--------------------------------------------------------------------------------




(viii)                        any Title Defects and Environmental Conditions
that Purchaser shall have expressly waived in writing or of which Purchaser
shall not have given Seller timely written notice pursuant to Sections 3.3, 6.1
and 6.2 of this Agreement;

(ix)                                lessor’s royalties, overriding royalties,
reversionary interests and other agreements on any leasehold working interest
and wells described in Exhibit A (the “Wells”), if the net cumulative effect of
the burdens does not operate to reduce Seller’s interest in all oil and gas
produced from the leasehold interests and wells below the net revenue interest
as set forth on Exhibit A, or if they do not increase Purchaser’s percentage
obligation to pay in excess of its working interest percentage;

(x)                                   all rights to consent by, required notices
to, filings with or other actions by governmental entities in connection with
the sale or conveyance of oil and gas leases or interests, which are customarily
obtained after the sale or conveyance;

(xi)                                all unit agreements, communitization
agreements, pooling agreements or orders, all operating agreements, all other
instruments, agreements and matters described in the Exhibits, or made available
to Purchaser by Seller in Seller’s files, whether of record or not;

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Reasonable Good-Faith Efforts” shall be deemed to require a Party to undertake
reasonable efforts, but not extraordinary measures which include without
limitation the initiation or prosecution of legal proceedings or the payment of
amounts in excess of normal and usual filing fees, and processing fees, if any.

ARTICLE II
PURCHASE AND SALE

2.1           Purchase and Sale. Subject to the terms and conditions of this
Agreement, at Closing as defined in subsection 8.1 below, Seller agrees to sell,
convey, transfer, assign and deliver, or cause to be sold, conveyed,
transferred, assigned and delivered, free and clear of all Liens and
Encumbrances created by, through or under Seller, other than Permitted Liens and
Encumbrances, to Purchaser and Purchaser agrees to purchase, acquire, accept and
receive from Seller, effective as of 12:01 a.m., Mountain time, June 30, 2006
(the “Effective Date”), all of Seller’s right, title and interest in, to and
under the Assets, whether real, personal or mixed, tangible or intangible,
owned, leased, licensed, held or used in the operation of the Assets by Seller,
and all assets thereafter acquired by Seller for which a Purchase Price
Adjustment, as defined in Section 3.2, has been made.

3


--------------------------------------------------------------------------------




2.2           The Assets. As used herein, the term “Assets” shall include all of
Seller’s right, title and interest in, to, under or derived from the following,
including, without limitation:

(a)           the undivided working and other interests and net revenue
interests in and to the leasehold estates created by the oil and gas leases
described in Exhibit B (the “Leases”), insofar as the Leases cover the lands
(the “Lands”) described in Exhibit B hereto;

(b)           the undivided interest in and to the oil and gas wells located on
the Leases and Lands, or lands pooled or unitized therewith described in Exhibit
A, all injection, pressure maintenance and disposal wells on the Leases or
Lands, and all flowlines and all personal property, inventory, facilities,
equipment, improvements and fixtures now or as of the Effective Date located on,
used or held for use or charged to the Leases, Land or Wells for the production,
gathering, compression, treatment, transportation, processing, sale or disposal
of hydrocarbons or water produced therefrom or attributable thereto, and all
other appurtenances thereunto belonging;

(c)           all of Seller’s right, title and interest in and to all oil,
natural gas, natural gas liquids or condensate inventory produced from the
Wells, the Land or attributable to the Leases, or lands pooled or unitized
therewith from and after the Effective Date, including “line fill” and inventory
below the pipeline connection in the storage tanks as of the Effective Date, or
the proceeds thereof;

(d)           all of Seller’s right, title and interest in and to all
unitization, communitization, pooling and operating agreements, and the units
created thereby which relate to the Leases or Land, or interests therein, or
which relate to any units or wells located on the Leases, including any and all
units formed under orders, regulations, rules, and other official acts of the
governmental authority having jurisdiction, together with any right, title and
interest created thereby in the Leases and Land or lands pooled or unitized
therewith;

(e)           all of Seller’s right, title and interest in and to all gathering
facilities and assets used or useful in connection with the Leases, Land and
Wells;

(f)            all of Seller’s right, title and interest, to the extent
applicable and transferable, in and to hydrocarbon sales, purchase, gathering,
transportation and processing contracts, operating agreements, partnership
agreements, farm-out agreements and other contracts, agreements and instruments
relating to the interests described in Sections 2.2(a), (b), (c) and (d)
(including without limitation the “Material Agreements” as described on Exhibit
C), excluding, however, any insurance contracts;

(g)           all of Seller’s surface rights incident or appurtenant to the
Leases or the Land, and all of Seller’s right, title and interest in and to all
easements, rights-of-way,

4


--------------------------------------------------------------------------------




permits, licenses, servitudes or other similar interests affecting the Wells,
Leases or Land;

(h)           all of Seller’s right, title and interest in and to claims and
causes of action arising from or related to the Wells, Leases or Land which
Seller may now have or have in the future with respect to Purchaser and its
affiliates;

(i)            all other leasehold interests, overriding royalty interests,
mineral interests and other interests, if any, owned by Seller in and to the
Land, the Leases or the Wells, and in or attributable to production therefrom;

(j)            to the extent they arise or accrue on or after the Effective
Date, all of Seller’s rights, claims, credits, causes of action or rights of set
off against third Persons relating to the Assets, including without limitation
unliquidated rights under manufacturers’ and vendors’ warranties relating to the
Assets;

(k)           all prepaid expenses, including but not limited to Property Taxes,
leases and rentals attributable to or arising on or after the Effective Date;
and

(l)            all deposits and amounts held in suspense, if any, relating to or
associated with the Assets, including all of Seller’s obligations and
liabilities for the payment of interest, if any, on said amounts if properly
accrued or reserved by Seller and the funds were transferred to Purchaser; and

(m)          copies of the files, records, data and information relating to the
items described in Sections 2.2(a) through (l) maintained by Seller (the
“Records”), but excluding the following: (i) all of Seller’s internal appraisals
and internal interpretive data related to the Leases and Lands, (ii) all
information and data under contractual or legal restrictions on assignment or
disclosure, (iii) all information subject to a privilege, including all of
Seller’s legal files, (iv) Seller’s corporate financial and general tax records
that do not relate to the Assets, (v) all accounting files that do not relate to
the Assets; (vi) records and files relating to Seller’s employees; (vii)
Seller’s computer programs and software; and (viii) all other files and records
which Seller is prohibited from assigning, conveying, or delivering to Purchaser
due to third party restrictions, non-waived confidentiality provisions, or legal
prohibitions;

in the case of each of the foregoing, owned, held for use, leased, licensed, or
used or useful in the operation of the Assets.

2.3           Excluded Assets. Notwithstanding the provisions of Section 2.2,
the Assets shall not include the following, which shall be retained by Seller
(the “Excluded Assets”): (a) cash and cash equivalents; (b) bonds, letters of
credit, surety instruments, and other similar items; (c) any agreement, right,
asset or property owned or leased by Seller that is not used or held for use or
useful in the operation of the Assets; (d) account books of original entry,
general ledgers, and financial records used in connection with the Assets;
provided that Seller shall provide copies of such books,

5


--------------------------------------------------------------------------------




records and ledgers pursuant to Section 2.2 to the Purchaser to the extent not
confidential and related to the Assets; (e) all books, records, files and other
materials to the extent they are or contain confidential or legally privileged
information or materials; (f) all rights, claims, credits, causes of action or
rights of set off against third Persons (other than the Purchaser) applicable to
periods prior to the Effective Date; (g) any vehicles, tools, pulling machines,
warehouse stock, equipment or material temporarily located on the Lands, (h) any
leased personal property, (i) any equipment, pipelines, fixtures, facilities or
interests in land owned by any contractor, purchaser or transporter of oil
and/or gas from the Assets; (j) those excluded items listed at Section 2.2(m) of
this Agreement; and (k) those items identified on Schedule 2.3.

ARTICLE III
PURCHASE PRICE

3.1           Purchase Price and Manner of Payment; Performance Deposit.
Purchaser will pay Seller a total of six hundred thousand U.S. Dollars
($600,000) (“Purchase Price”) adjusted as provided in Section 3.2 (the “Adjusted
Purchase Price”). Within two business days after full execution of this
Agreement, Purchaser shall remit to Seller ten percent (10%) of said $600,000
(being sixty thousand dollars ($60,000) as a Performance Deposit (“Performance
Deposit”). The Adjusted Purchase Price shall be paid at Closing to Seller, at
Seller’s request, either by wire transfer of immediately available funds,
certified funds, cashier’s check, or by such other method as may be agreed to by
the Parties. At least five days prior to the Closing, Seller shall deliver to
Purchaser for Purchaser’s review and approval, a statement setting forth the
adjustments to the Purchase Price known as of such date and the Adjusted
Purchase Price resulting from such adjustments.

3.2           Adjustments to the Purchase Price. The Purchase Price shall be
adjusted (the “Purchase Price Adjustment”) as follows:

(a)           Upward Adjustments. The Purchase Price shall be adjusted upward by
the following:

(i)            the amount of expenses, costs, Property Taxes, rents, lease
payments and charges paid by Seller that are attributable to the ownership and
operation of the Assets on or after the Effective Date, including but not
limited to (A) the costs and expenses attributable to operation and maintenance
of the Assets incurred in the Ordinary Course of Business, (B) any capital
expenditures incurred in the Ordinary Course of Business or approved in writing
by Purchaser, attributable to the Assets, (C) any amounts paid for the
acquisition, extension or renewal of any Asset incurred in the Ordinary Course
of Business, (D) any amounts paid for the acquisition of any asset included
within the Assets after the Effective Date and incurred in the Ordinary Course
of Business or approved in writing by Purchaser, (E) all prepaid expenditures
(including taxes, lease payments and rents), to the extent not otherwise
included herein, made by Seller for costs and expenses directly attributable to
the Assets for the period after

6


--------------------------------------------------------------------------------




the Effective Date, and (F) any amounts relating to obligations arising under
the Material Agreements (other than amounts arising as a result of Seller’s
breach of such agreements); and

(ii)           any other amount agreed upon by Seller and Purchaser.

(b)           Downward Adjustments. The Purchase Price shall be adjusted
downward by the following:

(i)            all amounts received by Seller from the Effective Date through
the Closing Date (the “Adjustment Period”) that are attributable to the
ownership and operation of the Assets during the Adjustment Period, including,
but not limited to (A) income, revenues and proceeds received for gas gathering
and related services and (B) for the sale, salvage or other disposition during
the Adjustment Period of any property, equipment or rights included in the
Assets;

(ii)           an amount equal to Property Taxes relating to the time period
prior to the Effective Date and which have not been paid prior to the Closing;

(iii)          the amount of any reduction referred to in Section 3.3(c) in
connection with any estimated costs to cure Title Defects;

(iv)          the amount of any reduction referred to in Section 6.3 in
connection with Estimated Remediation Costs as defined in Section 6.2;

(v)           the amount of any reduction referred to in Section 7.1 in
connection with any Casualty Event as defined therein;

(vi)          the Performance Deposit referred to in Section 3.1 above; and

(vii)         any other amount agreed upon by Seller and Purchaser.

3.3           Title Due Diligence.

(a)           Following full execution of this Agreement, Purchaser shall have
until June 16, 2006 to complete, at Purchaser’s sole cost, risk and expense, all
title examination of the Assets which it wishes to conduct. On or before such
date, Purchaser shall deliver to Seller written notice (“Claim of Title
Defects”) of any claims that title to any portion of the Assets is less than
Defensible Title or that the Lease or Leases are expiring within ninety days
after the Closing. Within five (5) business days after receipt of the Claim of
Title Defects, Seller shall notify Purchaser in writing as to what action Seller
shall take with respect to each asserted Title Defect, in accordance with the
further provisions of this

7


--------------------------------------------------------------------------------




Article 3.3. Purchaser hereby waives and releases Seller from any such claim not
properly and timely asserted in the Claim of Title Defects. The Claim of Title
Defects shall specify the specific properties affected, and shall specify any
Title Defect which, in Purchaser’s opinion, causes title to the specific
affected properties to be less than Defensible Title. Purchaser shall be solely
responsible for any costs of title examination it undertakes, and Seller shall
not be required to create or supplement any title documents, such as title
opinions or abstracts of title. Purchaser will not be given access to any data
and records that Seller cannot legally provide to Purchaser because of
third-party restrictions on Seller.

(b)           The Claim of Title Defects shall itemize Purchaser’s best estimate
of the cost to cure each such Title Defect. If Seller and Purchaser do not agree
upon whether a certain matter constitutes a Title Defect, or the estimated cost
to cure of any such Title Defect, the Parties shall engage promptly (and in any
event within ten days) a Denver- or Wyoming-based oil and gas attorney who is
not the counsel of either Party, and who is mutually acceptable to both Parties
(the “Independent Attorney”). Such Independent Attorney shall render an opinion
as to whether or not the matter constitutes a Title Defect, and/or the cost to
cure such Title Defect, as the case may be. The determination of the Independent
Attorney shall be binding on Purchaser and Seller, and the fees and expenses of
such Independent Attorney shall be borne one-half each by Purchaser and Seller.
If the Parties are unable to agree on an Independent Attorney, then each Party
shall select one attorney of their choosing, both of which attorneys shall then
select the Independent Attorney.

(c)           Seller shall review the Claim of Title Defects, and shall have the
option of (1) curing the Title Defect, or (2) reducing the Purchase Price by an
amount equal to the product of $2,500 multiplied by proportionate percentage of
reduction in the net revenue interest shown on Exhibit A caused by the Title
Defect, for each well affected by a Title Defect. By way of example, if Exhibit
A states that Seller owns an 87.5% net revenue interest in a particular well,
but, due to a Title Defect, Seller owns only a 43.75% net revenue interest in
that well, then the Purchase Price shall be reduced by $1,250.

(d)           The Term “Title Defect” shall mean any encumbrance encroachment,
irregularity, defect in or objection to Seller’s title to the Assets which,
alone or in combination with other defects, renders Seller’s title to the
affected Asset less than Defensible Title. Permitted Liens and Encumbrances
shall not constitute Title Defects.

(e)           The Term “Defensible Title” shall mean: (1) Defensible Title is
that which entitles Seller on a leasehold basis to receive not less than the net
revenue interest set forth on Exhibit A for all oil and gas produced, saved and
marketed from the Lands as of the Effective Date; (2) Defensible Title is that
which obligates Seller on a leasehold basis to bear the costs and expenses
relating to the maintenance, development and operation of the producing wells as

8


--------------------------------------------------------------------------------




set out on Exhibit A; (3) Defensible Title is that which is free and clear of
encumbrances, liens and defects that would constitute Title Defects; and (4)
Defensible Title is subject to Permitted Liens and Encumbrances.

(f)            Seller shall be responsible for curing, or reducing the Purchase
Price by the Closing. If the reasonable estimated reduction to the Purchase
Price exceeds a total of $375,000 or more, then Seller shall have the right, at
its option, to terminate this Agreement by written notice without further
liability to the other party except for the return by Seller of the Performance
Deposit.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER

On the date hereof and the Closing Date (and on such other date as may be set
forth below), Seller represents and warrants to Purchaser that:

4.1           Organization and Standing. As of the Effective Date, the date
hereof and the Closing Date, Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all powers required to carry on its business as now conducted. As of the
Effective Date, the date hereof and the Closing Date, Seller is duly qualified
to do business as a foreign entity and is in good standing in the state of
Wyoming.

4.2           Authority. Seller has the power and authority to enter into and
perform this Agreement and to carry out the transactions contemplated herein.
Seller has all the requisite legal authority to own the Assets and to carry on
its business as now conducted in regard to the Assets. The execution, delivery
and performance of this Agreement and the consummation by Seller of the
transactions contemplated herein have been duly and validly authorized by all
necessary action on the part of Seller.

4.3           Validity of Agreement. This Agreement is a legal, valid and
binding obligation of Seller enforceable against Seller in accordance with the
terms of this Agreement, except as enforcement may be limited by bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors’ rights
in general. The enforceability of Seller’s obligations under this Agreement is
further subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated herein will conflict with or constitute a violation
of, or default under, or give rise to a right of cancellation, termination or
acceleration with respect to (i) any Legal Requirement; (ii) any contract,
commitment, agreement, understanding, arrangement or restriction of any kind to
which Seller is a party or by which Seller is bound; or (iii) the articles of
formation of Seller.

4.4           Litigation and Claims. Except as disclosed on Schedule 4.4. there
are no governmental or other legal actions, claims, suits or other proceedings,
pending or, to

9


--------------------------------------------------------------------------------




the Knowledge of Seller threatened, to which Seller is or would be a party and
which (i) relate to any of the Assets, and (ii) which, if adversely determined,
could prevent or interfere with consummation of the transactions contemplated by
this Agreement or (A) have a Material Adverse Effect, and (B) result in the
modification, revocation, termination, suspension or other limitation of any
Material Agreement.

4.5           Compliance with Applicable Legal Requirements. As of the Effective
Date, the date hereof and the Closing Date, except with respect to Environmental
Legal Requirements (which matters are addressed in Section 4.11): Seller and the
Assets are in compliance with and are not under investigation with respect to
and have not been threatened to be charged with or given notice of any violation
of, any applicable Legal Requirement in respect of the Assets.

4.6           Material Agreements.

(a)           The Material Agreements, the Lands and the Leases (A) constitute
all of the material contracts relating to the Assets and Seller’s operation
thereof, (B) are valid and binding agreements and are in full force and effect,
and (C) may be freely assigned to Purchaser by Seller without the consent of
another Person. True and complete copies of each Material Agreement, the Leases
and the Lands have been made available to Purchaser;

(b)           The Assets are not bound by:

(i)            any agreements for the sale or purchase of hydrocarbons other
than to Purchaser;

(ii)           any lease of personal property and equipment (except for
compression);

(iii)          any agreement for the purchase of materials, supplies, goods,
services, equipment or other assets providing for either (1) annual payments by
Seller of $20,000 or more or (2) aggregate payments by Seller of $20,000 or
more;

(iv)          any gas transportation, natural gas liquids transportation and
fractionation, gathering and processing, distribution or other similar agreement
for the sale by Seller of materials, supplies, goods, services, equipment or
other assets that provides for either (1) annual payments to Seller of $20,000
or more or (2) aggregate payments to Seller of $20,000 or more;

(v)           any agreement relating to the acquisition or disposition of any
business or giving rise to rights to a third party’s right to make any
acquisition or disposition (whether by merger, sale of stock, sale of assets or
otherwise);

10


--------------------------------------------------------------------------------




(vi)          any agreement relating to indebtedness for borrowed money or the
deferred purchase price of property; and

(vii)         any agency, dealer, sales representative, marketing or other
similar agreement.

4.7           Material Breach.

(a)           As of the Effective Date, the date hereof and the Closing Date,
neither Seller nor any other party to the Material Agreements, the Leases and
the Lands has been or is in default with respect to any obligation thereunder
that would have a Material Adverse Effect, nor is Seller aware of the existence
of facts that, with the passage of time or upon notice from another party to any
of the Material Agreements, the Leases and the Lands, would constitute such a
default that would have a Material Adverse Effect.

(b)           Seller has not received any notice that (A) any Party to a
Material Agreement will not honor the terms of any Material Agreement to which
it is a party at any time after the Closing Date, and (B) any such Party has
otherwise threatened to take any action described in the preceding clause as a
result of the execution, delivery or performance of this Agreement.

4.8           Termination. As of the Effective Date, the date hereof and the
Closing Date, no party to any of the Material Agreements, the Leases and the
Lands has given notice to Seller of any action to terminate, cancel, rescind or
procure a judicial reformation thereof.

4.9           Consents and Preferential Rights. Except as disclosed on Schedule
4.9, except to the extent same would not, in the aggregate, have a Material
Adverse Effect, and except Federal and State consents to assignment normally
obtained after closing, (i) to Seller’s Knowledge no consents are required from
Governmental Authorities or any other Persons, including the consent of any
third party required under any contract, in connection with the transfer of any
of the Assets by Seller, and (ii) no preferential purchase rights exist with
respect to the Assets, and no consent, approval or other action by, or filing
with any Person, including the consent of any third party required under any
material contract, or Governmental Authority is required, in connection with the
execution, delivery and performance by Seller of this Agreement, including
consents required under the Leases, Material Agreements, Permits and
Environmental Permits.

4.10         Conduct of Business.

(a)           The Assets have been operated in material compliance with
applicable Legal Requirements, including all Environmental Requirements, and in
accordance with good industry practices.

11


--------------------------------------------------------------------------------




(b)           Except as incurred in the Ordinary Course of Business and to the
extent same would have a Material Adverse Effect, there has not been:

(i)           any incurrence, assumption or guarantee by Seller of any
indebtedness for borrowed money with respect to the Assets;

(ii)          any creation or other incurrence of any Lien (other than Permitted
Liens) on any Asset;

(iii)         any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting any Asset;

(iv)        any transaction or commitment made, or any contract or agreement
entered into, by Seller relating to any Asset (including the acquisition or
disposition of any assets), or any relinquishment by Seller of any contract or
other right, in either case, material to the Assets, other than transactions and
commitments contemplated by this Agreement; or

(v)         any capital expenditure, or commitment for a capital expenditure,
for additions or improvements to property, plant and equipment in excess of
$20,000 in the aggregate or that have not been approved in writing by Purchaser.

4.11         Compliance with Environmental Legal Requirements. Except as
disclosed on Schedule 4.11, with respect to the Assets, on the Effective Date
and the Closing Date:

(i)           Seller and the Assets have been and are in material compliance
with all applicable Legal Requirements pertaining to health, safety, or the
environment or to pollutants, contaminants, wastes or chemicals (“Environmental
Legal Requirements”) and all permits, licenses, franchises, certificates,
approvals or other similar authorizations of Governmental Authorities relating
to or required by Environmental Legal Requirements (“Environmental Permits”);

(ii)          with respect to the Assets, no conditions exist that could
reasonably be expected to require cleanup, removal, remedial action or other
response by Seller pursuant to any Environmental Legal Requirements;

(iii)         neither Seller nor any part of the Assets is subject to any
pending or threatened judgment, decree or order, notice, demand, request for
information, review, investigative claim or citation related to or arising out
of Environmental Legal Requirements;

12


--------------------------------------------------------------------------------




(iv)        with respect to the Assets, Seller has not received any written or
oral notice stating that it has been named or listed as a potentially
responsible party by any Governmental Authority in a matter arising under or
relating to any Environmental Legal Requirement;

(v)         none of the Assets nor any property to which Seller has directly or
indirectly transported, or arranged for the transportation of, Hazardous
Substances (as defined in Article VI), is listed or proposed for listing on the
National Priorities List promulgated pursuant to the Comprehensive,
Environmental, Response, Conservation and Liability Act of 1980, as amended
(“CERCLA”) or CERCLIS (as defined by CERCLA) or on any similar federal, state,
tribal or local list of sites requiring investigation or cleanup; and

(vi)        no polychlorinated biphenyls, radioactive material, lead,
asbestos-containing material, sumps, surface impoundments, lagoons, landfills,
septic, wastewater treatment or other disposal system or underground storage
tanks are or have been, located on, under, at or in the Assets in violation of
any Environmental Legal Requirement which has resulted in or could reasonably be
expected to result in liability under any Environmental Legal Requirement.
Purchaser has been provided access to all environmental investigations, studies
and/or audits performed on the Assets owned by Seller within the last two years
which are in Seller’s possession and non-confidential.

4.12         Licenses and Permits. Exhibit D correctly describes each Permit
(including without limitation, Environmental Permits, but excluding all well
drilling permits and production permits) together with the name of the issuing
Governmental Authority and indicates with an asterisk any Permits (including
without limitation Environmental Permits) which by their terms are not
transferable to any third party. Except as set forth in the Exhibit E, to
Seller’s Knowledge, (i) the Permits are valid and in full force and effect, (ii)
Seller is not in default, and no condition exists that with notice or lapse of
time or both would constitute a default, under the Permits, and (iii) except for
the Permits marked with an asterisk on Exhibit E, none of the Permits will,
assuming the related Required Consents have been obtained prior to the Closing
Date, be terminated or impaired or become terminable, in whole or in part, as a
result of the transactions contemplated hereby.

4.13         Undisclosed Liabilities. There are no undisclosed liabilities that
would have a Material Adverse Impact on the Leases, Land, Wells, rights-of-way
or Related Facilities and that would prevent same from being functional to the
extent necessary for their operation and compliance with the Material
Agreements.

4.14         Purchaser as Successor Operator. Seller does not represent or
warrant that Purchaser shall become successor operator of the Assets that Seller
operates, since the Assets may be subject to agreements that control the
appointment of a successor

13


--------------------------------------------------------------------------------




operator. Seller will use its best efforts to assist Purchaser in becoming a
successor operator. Seller agrees that as to the Assets it operates, where it
will assist to facilitate the appointment of a successor operator, Seller will
resign as operator at Closing. Purchaser will act expeditiously to take all
reasonable measures, including, but not limited to, taking action prior to
Closing if the parties hereto mutually agree that is appropriate, to have
Purchaser appointed successor operator of the Assets that Seller operates, or,
if the necessary votes under the applicable agreement(s) cannot be obtained to
appoint Purchaser as successor operator, to have another working interest owner
of such Assets appointed successor operator, according to the terms of any
applicable agreement.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER

On the date hereof and on the Closing Date (and such other date as may be set
forth below), Purchaser represents and warrants to Seller that:

5.1           Organization and Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado and has all corporate powers required to carry on its business as now
conducted.

5.2           Authority. Purchaser has the power and authority to enter into and
perform this Agreement and to carry out the transactions contemplated herein.
The execution, delivery and performance of this Agreement and the consummation
by Purchaser of the transactions contemplated herein have been duly and validly
authorized by all necessary action on the part of Purchaser.

5.3           Validity of Agreement. This Agreement is a legal, valid and
binding obligation of Purchaser enforceable against Purchaser in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights in general.
The enforceability of Purchaser’s obligations under this Agreement is further
subject to general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law). Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein will conflict with or constitute a violation of, or default under, or
give rise to a right of cancellation, termination or acceleration with respect
to (i) any order, judgment, decree or applicable law, or (ii) any contract,
commitment, agreement, understanding, arrangement or restriction of any kind to
which Purchaser is a party or by which Purchaser is bound, or (iii) the
certificate of incorporation or bylaws of Purchaser.

5.4           No Consents Required. No consents, approvals or other action by or
filing with any Person or Governmental Authority is required in connection with
the execution, delivery and performance by Purchaser of this Agreement.

14


--------------------------------------------------------------------------------




ARTICLE VI
ENVIRONMENTAL MATTERS

6.1           Environmental Due Diligence Report. Purchaser will have a Phase I
environmental due diligence report and/or regulatory compliance review of the
Assets (collectively, the “Phase I Environmental Audit”) conducted by its
consultant (“Purchaser’s Consultant”) and will supply the report to Seller on or
before June 16, 2006. Such Phase I Environmental Audit shall consist only of (a)
a review and assessment of the adequacy of Seller’s existing permits for the
Assets; (b) a review of historic data to determine prior land uses; (c) a
compilation of pertinent information related to the Assets, including
interpretation of analytical data in the files, except any such information
which Seller is prohibited from disclosing due to third-party restrictions; (d)
a physical examination of the surface of the Lands to identify any surface
contamination. The Phase I Environmental Audit shall not include soil boring,
collection of samples or analysis of any material on the Assets without Seller’s
prior express written consent. Purchaser shall notify Seller in writing if
Purchaser’s Consultant recommends a Phase II Environmental Audit, which shall
not be conducted without Seller’s prior written consent. If Seller does not
consent to the Phase II Environmental Audit within three (3) business days after
such notification, Purchaser may terminate this Agreement without any liability
to Seller, and Seller shall return the Performance Deposit. If Seller does
consent to the Phase II Environmental Audit, Purchaser shall conduct such Audit
as quickly as practicable. Seller shall have the right to have its designated
representative present during the Phase I Environmental Audit, and, if allowed
by Seller, the Phase II Environmental Audit, to split samples with any samples
taken by Purchaser’s Consultant, and to perform its own testing and evaluations.
Purchaser shall be responsible for all death, personal injury or property damage
caused by Purchaser’s Consultant arising in connection with the Environmental
Audit(s), and shall indemnify, defend and hold harmless Seller from all Claims
related thereto.

6.2           Notification of Environmental Conditions to be Corrected.
Purchaser will notify Seller of all Environmental Conditions (as defined below)
identified during the course of performing the Environmental Audit(s) (which
shall include all matters discovered in the course of conducting the
Environmental Audit(s) which would or might render Seller’s representations
hereunder not true and correct as of the Closing Date), together with (i) all
documents and analyses relating to such Environmental Conditions, including the
Environmental Audit and (ii) Purchaser’s Consultant’s estimate of the costs
required to correct, remove or remediate such Environmental Conditions in the
most reasonable cost-effective manner (including risk-based remediation
measures) (“Estimated Remediation Costs”).

6.3           Procedures for Correction of Environmental Conditions. As to the
Environmental Conditions, the following procedures shall apply; based on their
respective review of the Environmental Audit(s) and such other data and
information as shall be available to the Parties concerning the condition of the
Assets, Purchaser and Seller shall use their Reasonable Good-Faith Efforts to
agree on the identification of

15


--------------------------------------------------------------------------------




Environmental Conditions, whether remediation of same is required and the manner
thereof, and on the Estimated Remediation Costs for which Seller shall be
responsible. If Seller and Purchaser do not agree upon whether a certain matter
constitutes an Environmental Condition, or do not agree upon the Estimated
Remediation Cost of a particular Environmental Condition, then the disagreement
shall be settled in the same manner as settlement of Title Defect disagreements
under Section 3.3(b) of this Agreement (with the exception that an Independent
Environmental Consultant shall be utilized rather than an Independent Attorney).
Seller shall have the option of (a) remediating any Environmental Conditions, or
(b) reducing the Purchase Price by the Estimated Remediation Costs. If Seller
elects to remediate the Environmental Conditions, Seller shall be solely
responsible for the costs of remediation, and shall undertake such activity
promptly and diligently pursue same, and such shall be subject to Purchaser’s
Consultant’s inspection and approval. If Seller elects to remediate, but fails
to do so promptly, Purchaser has the right, but not the obligation, to effect
such remediation and bill Seller therefor. Seller agrees to pay Purchaser’s bill
within ten business days after its receipt thereof.

6.4           Limitations on Environmental Conditions. No individual matter
shall constitute an Environmental Condition unless its reasonable Estimated
Remediation Cost exceeds $5,000. If the reasonable Estimated Remediation Cost of
all Environmental Conditions exceeds $100,000, then Seller may, at its option,
by written notice either terminate this Agreement without further liability
except Seller’s return of the Performance Deposit to Purchaser or elect to cure
such Environmental Condition within ten business days.

6.5           Definition of Environmental Condition. For purposes of this
Article VI “Environmental Condition” shall mean (i) any condition constituting,
or which reasonably could be expected to result in, a liability, obligation or
commitment under, or a violation of, any Environmental Legal Requirement or
Environmental Permit, (ii) the presence of Hazardous Substances in soil or other
subsurface media, ambient air, groundwater or surface water or building at, on,
in or under the Assets or Assets, or which has migrated from the Assets or
Assets, in each case, in a manner or quantity (A) which is, or is reasonably
likely to be, required to be remediated by or under (y) an Environmental Legal
Requirement or (z) any Governmental Authority, or (B) that has resulted, or
could reasonably be expected to result, in any claim, demand or cause of action
under Environmental Legal Requirements for damage to natural resources or the
environment. As used in this Agreement “Hazardous Substance” means any
substance, material or waste which is or will foreseeably be regulated by any
Governmental Authority, including any material, substance or waste which is
defined as “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “contaminant,” “toxic waste” or “toxic substance”
under any provision of Environmental Law, and including petroleum, petroleum
products, asbestos, presumed asbestos-containing material or asbestos-containing
material, urea formaldehyde and polychlorinated biphenyls.

16


--------------------------------------------------------------------------------




6.6           Confidentiality of Environmental Information. Purchaser and Seller
agree to maintain in strict confidence all of the environmental information
described in this Article VI, including without limitation the Environmental
Audit(s), except in connection with the consummation of the transactions
contemplated hereby, and except as otherwise required by any Legal Requirement,
in which latter event the Parties agree to promptly notify the other Party of
such requirement, and give the other Party the opportunity to review and comment
in advance on the content and timing of any such disclosure the other Party
proposes to make. Purchaser will insure that Purchaser’s Consultant is also
bound by this confidentiality provision. From and after Closing, Purchaser shall
have no further obligations under this subsection 6.6. If Closing does not
occur, Seller shall have no further obligations under this subsection 6.6 from
and after the date of termination of this Agreement.

ARTICLE VII
COVENANTS

7.1           Casualty Loss. If, prior to the Closing, all or any portion of the
Assets to be conveyed to Purchaser at the Closing are destroyed by fire or other
casualty, are taken in condemnation or under the right of eminent domain or
proceedings for such purposes are pending (in each case, a “Casualty Event”),
Purchaser may elect:

(i)            to reduce the Purchase Price by such aggregate amount of damages
as mutually agreed upon, in which case Purchaser will not be entitled to sums
paid to Seller by third parties by reason of the Casualty Events nor be entitled
to be assigned, transferred or subrogated to the right, title and interest of
Seller in and to any unpaid awards or other payments from third parties arising
out of the Casualty Events;

(ii)           to purchase such Assets notwithstanding any such destruction,
taking or pending taking and the Purchase Price shall not be adjusted; provided
that if in Purchaser’s reasonable estimation the amount of aggregate damage
caused by one or more Casualty Events exceeds $10,000 (the “Casualty
Threshold”), Purchaser may elect to purchase the Assets notwithstanding any such
Casualty Event (without reduction of the Purchase Price therefor), in which case
Seller shall, at Closing, pay to Purchaser all sums paid to Seller by third
parties (including insurance providers of Seller and its Affiliates) by reason
of the Casualty Events to the extent such sums are not committed, used or
applied by Seller prior to the Closing Date to repair, restore or replace such
damaged Asset and shall assign and transfer to Purchaser or subrogate Purchaser
to all of the right, title and interest of Seller in and to any unpaid awards or
other payments from third parties (including insurance providers of Seller and
its Affiliates) arising out of the Casualty Events; or

(iii)          to terminate this Agreement.

17


--------------------------------------------------------------------------------




If the amount of aggregate damage caused by one or more Casualty Events is less
than the Casualty Threshold, Seller shall, at the Closing, pay to Purchaser all
sums paid to Seller by third parties by reason of the destruction or taking of
such Assets to be assigned to Purchaser, and shall assign, transfer and set over
unto Purchaser all of the right, title and interest of Seller in and to any
unpaid awards or other payments from third parties arising out of the
destruction, taking or pending or threatened taking as to such Assets to be
conveyed to Purchaser. Seller shall not voluntarily compromise, settle or adjust
any material amounts payable by reason of any material destruction, taking or
pending or threatened taking as to the Assets to be conveyed to Purchaser
without first obtaining the written consent of Purchaser. Seller shall promptly
notify Purchaser of any Casualty Event of which Seller has Knowledge.

7.2           Covenants and Agreements Prior to Closing.

(a)           Between the date hereof and the Closing Date, Seller shall:

(i)            maintain and operate the Assets in the Ordinary Course of
Business;

(ii)           continue maintenance of and compliance with the Material
Agreements in the Ordinary Course of Business; and

(iii)          maintain insurance coverage on the Assets in the amounts and of
the types currently in force.

(b)           Without the written consent of Purchaser (which shall not
unreasonably be withheld, and which shall be deemed given if not refused within
five (5) business days of request for consent), between the date hereof and the
Closing Date, Seller shall not:

(i)            waive, compromise or settle any right or claim which is in excess
of Twenty-Five Thousand Dollars ($25,000);

(ii)           incur obligations with respect to or undertake any transactions
relating to the Assets other than transactions in the Ordinary Course of
Business;

(iii)          enter into any new agreements or commitments with respect to the
Assets or amend any such agreements outside of the Ordinary Course of Business;

(iv)          terminate or amend or modify any of the Material Agreements except
in the Ordinary Course of Business;

(v)           encumber, sell or otherwise dispose of any of the Assets
(excluding inventory, natural gas, natural gas liquids or oil), other than

18


--------------------------------------------------------------------------------




property which is replaced by equivalent property (in type and value) or which
is used, sold, consumed or abandoned in the Ordinary Course of Business; or

(vi)          with respect to the Assets, make commitments or agreements for
capital expenditures or capital additions or betterments exceeding in aggregate
$20,000, except as may be involved in ordinary repair, maintenance or
replacements of the Assets or in connection with the possible installation of
vacuum pumps on the Wells.

(c)           Except as otherwise provided, notwithstanding any other provision
to the contrary, and except as may otherwise be agreed between the Parties,
Seller shall use all Reasonable Good-Faith Efforts to obtain all consents,
authorizations and approvals of, and to make all necessary filings, notification
or registrations with, all Governmental Authorities (including with respect to
Permits and Environmental Permits) which are necessary for the transfer of the
Assets to Purchaser, and supply copies thereof to the Purchaser. Except as
otherwise provided, as to notices required to be provided before the Closing,
Seller shall give all notices to third parties and take such other actions as
may be required to be given or taken by it under any Permit, Environmental
Permit, lease, agreement or other instrument or any Legal Requirement in
connection with the transactions contemplated hereby (with copies thereof to the
Purchaser), and shall use its commercially reasonable efforts to obtain all
other consents and approvals necessary to enable Seller to transfer the Assets.
Purchaser shall use all commercially reasonable efforts to cooperate with Seller
with respect to Seller’s obligations described in the two preceding sentences.
As to notices which may be provided after the Closing, Purchaser shall give all
notices to third parties and take such other actions as may be required to be
given or taken by it under any Permit, Environmental Permit, lease, agreement or
other instrument or any Legal Requirement in connection with the transactions
contemplated hereby, and Seller shall cooperate therewith.

7.3           Compliance with Conditions Precedent. Each Party shall use its
commercially reasonable efforts to cause the conditions precedent set forth in
Sections 8.3 and 8.4, applicable to such Party, to be fulfilled and satisfied as
soon as practicable but in any event prior to Closing.

7.4           Preparation of Closing Documents. Seller shall commence the
preparation of all forms of assignments, deeds, and other conveyances and
transfers pursuant to this Agreement, and the preparation of all applicable
schedules and exhibits to such forms of assignments, deeds and other
conveyances, and shall begin delivering such draft forms to Purchaser reasonably
promptly so that Purchaser can review such documents so that the Parties can
agree to any proposed changes consistent with the terms and provisions of this
Agreement prior to the Closing Date.

19


--------------------------------------------------------------------------------




7.5           Public Announcements. Purchaser and Seller shall agree upon the
text of a press release which shall be disseminated as soon as reasonably
possible after the signing of the Purchase and Sale Agreement and Closing. Any
additional public announcements or issuances of press releases by either Party
regarding the existence of this Agreement, the contents hereof or the
transactions contemplated hereby shall require the consent of the other Party
which shall not be unreasonably withheld; provided, however, that the initial
press release concerning this Agreement and the transactions contemplated hereby
shall be agreed to by the Parties; and provided further that the foregoing shall
not restrict disclosures by either Party in compliance with applicable
securities or other laws or in compliance with existing loan or other agreements
binding such Party, in such Party’s discretion.

7.6           Confidentiality. Unless and until Closing occurs, any non-public
information that either Party may obtain from the other or which it develops or
causes to be developed in connection with this Agreement and the transactions
contemplated hereby shall be confidential, and following Closing, each Party
shall keep confidential any non-public information that such Party may receive
from the other in connection with this Agreement and the transactions
contemplated hereby (any such information, “Confidential Information,” which
term shall not be deemed to include information that can be shown to have been
(i) in the public domain through no fault of Seller or its Affiliates; (ii)
later lawfully acquired by Seller or Purchaser, as the case may be, from sources
other than those related to its prior ownership of the Assets); or, (iii) was
already in the possession of Seller or Purchaser, as the case may be, before the
Effective Date.

Each Party shall not disclose Confidential Information to any other person or
entity (other than to its Affiliates and to its and their directors, officers
and employees, and representatives of its advisors and lenders, in each case,
whose knowledge thereof is necessary or convenient in order to facilitate the
consummation of the transactions contemplated hereby, in which case such Party
shall be responsible for any breach by such person or entity) or use such
information to the detriment of the other; provided that:

(i)            such Party may use and disclose any such information once it has
been publicly disclosed (other than by such Party in breach of its obligations
hereunder) or which, to its Knowledge, rightfully has come into the possession
of such Party (other than from the other Party), and

(ii)           to the extent that such Party may, in the reasonable judgment of
its counsel, be compelled by an applicable Legal Requirement to disclose any of
such information, such Party may disclose such information if it has used
commercially reasonable efforts, and has afforded the other the opportunity, to
obtain an appropriate protective order, or other satisfactory assurance of
confidential treatment for the information compelled to be disclosed.

 

20


--------------------------------------------------------------------------------


In the event of termination of this Agreement, (A) the obligation set forth in
this Section shall continue for a period of one year after such termination, and
(B) each Party shall cause to be delivered to the other, and shall retain no
copies of, any documents, work papers or other materials obtained by such Party
or on its behalf from the other, whether so obtained before or after execution
of this Agreement, and shall destroy all other copies thereof, including any
that bear notes or analysis, and shall certify compliance with the
return/destruction obligation to the other on request.

7.7           Updated Exhibits and Schedules. Each Party shall, at least five
(5) business days prior to Closing, supplement the exhibits and schedules to
this Agreement with additional information that, if existing or known to it on
the date of this Agreement, would have been required to have been included in
one or more exhibits or schedules to this Agreement (including items identified
in the course of Purchaser’s due diligence investigation including Environmental
Audit). For purposes of determining the satisfaction of any of the conditions to
the obligations of Purchaser and Seller in Sections 8.3 and 8.4 and the
liability of Purchaser and Seller following Closing for breaches of their
respective representations, warranties and covenants under this Agreement, the
exhibits and schedules to this Agreement shall be deemed to include only (a) the
information contained therein on the date of this Agreement and (b) information
added to such exhibits and schedules by written supplements to this Agreement
delivered prior to Closing by the Party making such amendment that reflect
actions required by this Agreement to be taken prior to Closing (including
Exhibit B and schedule supplementation described in the first sentence of this
Section 7.7; provided, however, that if any such change has a Material Adverse
Effect on a party, then the other party may reject such change by a written
notice to the other party delivered within two business days after the receipt
of such change.

7.8           Notices of Certain Events. Each Party shall promptly notify the
other of:

(a)           any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

(b)           any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement;

(c)           any actions, suits, claims, investigations or proceedings
commenced or, to its Knowledge threatened against, relating to or involving or
otherwise affecting Seller or the Assets that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section
4.4 or 4.11, or that relate to the consummation of the transactions contemplated
by this Agreement; and

(d)           any matter that would represent a material breach of the
representations and warranties under this Agreement.

21


--------------------------------------------------------------------------------


7.9           Access to Information. From the date hereof until the Closing
Date, Seller will (i) give Purchaser, its counsel, financial advisors, auditors
and other authorized representatives adequate and reasonable access, during
normal business hours to the offices, properties, books and records of Seller
relating to the Assets (including for the purposes of conducting the
Environmental Audit), (ii) furnish to Purchaser, its counsel, financial
advisors, auditors and other authorized representatives such financial and
operating data and other information relating to the Assets as such Persons may
reasonably request and (iii) instruct the employees, counsel and financial
advisors of Seller to cooperate with Purchaser in its investigation of the
Assets. Except as otherwise provided herein, no investigation by Purchaser or
other information received by Purchaser shall operate as a waiver or otherwise
affect any representation, warranty or agreement given or made by Seller
hereunder.

ARTICLE VIII
CLOSING

8.1           Closing Date. Unless the Parties agree otherwise in writing and
subject to the conditions in this Agreement, the consummation of the
transactions contemplated hereby (the “Closing”) shall occur on the “Closing
Date” which shall be (a) on or before June 30, 2006, as designated by the
Purchaser, or (b) such other date as the Parties may agree upon in writing.

8.2           Place of Closing. The Closing shall occur at Seller’s offices in
Houston, Texas or at such other place as Purchaser and Seller may agree in
writing.

8.3           Conditions to Purchaser’s Obligations. The obligations of
Purchaser to be performed by the Closing are, at the option of the Purchaser,
subject to satisfaction of each of the conditions set forth below:

(a)           The representations and warranties made by Seller in this
Agreement that are not qualified by materiality or Material Adverse Effect shall
be true, complete and accurate in all material respects, and those that are
qualified by materiality or Material Adverse Effect shall be true, complete and
accurate in all respects, in each case, on and as of the Closing Date. Seller
shall also have performed or complied in all material respects with all of its
obligations under this Agreement, which are to be performed or complied with by
it prior to or on the Closing Date.

(b)           There shall not be in existence on the Closing Date (i) any Legal
Requirement, or order, decree or ruling by any court or Governmental Authority,
(ii) any threat thereof by any Governmental Authority which is evidenced by a
writing by the threatening Governmental Authority, (iii) except as disclosed in
Schedule 4.4, any threat thereof by any other Person which is evidenced by a
writing by the threatening Person, or (iv) any instituted or pending action or
proceeding which, in any case, would (w) enjoin, restrain, make illegal or
prohibit consummation of the transactions contemplated hereby, (x) prohibit,

22


--------------------------------------------------------------------------------


render illegal or have a Material Adverse Effect upon Purchaser’s proposed
ownership or use of the Assets taken as a whole, (y) compel Purchaser or any of
its Affiliates to dispose of all or any material portion of the Assets or the
assets of Purchaser or any of its Affiliates or (z) seek to require divestiture
by Purchaser or any of its Affiliates of any Assets.

(c)           Purchaser shall have received all Required Consents except those
related to Federal and State Leases and rights-of-way in each case in form and
substance reasonably satisfactory to Purchaser, and no such consent,
authorization or approval shall have been revoked.

(d)           Since the date hereof, no Material Adverse Effect shall have
occurred.

8.4           Conditions to Seller’s Obligations. The obligations of Seller to
be performed on the Closing are, at the option of Seller, subject to
satisfaction of each of the conditions set forth below:

(a)           The representations and warranties made by Purchaser in this
Agreement that are not qualified by materiality qualifier shall be true,
complete and accurate in all material respects and those that are qualified by
materiality qualifier shall be true, complete and accurate, in each case, on and
as of the Closing Date. Purchaser shall also have performed or complied in all
material respects with all of its obligations under this Agreement which are to
be performed or complied with by it prior to or on the Closing Date.

(b)           There shall not be in existence on the Closing Date (i) any Legal
Requirement or order, decree or ruling by any court or Governmental Authority,
(ii) any threat thereof by any Governmental Authority or other Person which is
evidenced in writing by the threatening Authority or other threatening Person,
or (iii) any instituted or pending action or proceeding which, in any case,
would enjoin, restrain, make illegal or prohibit consummation of the
transactions contemplated hereby.

(c)           Seller shall have received the following documents from Purchaser:

(i)            Evidence, satisfactory to Seller, that Purchaser has substi­tuted
bonds satisfactory to the State of Wyoming it has procured for those of Seller
as to the Assets;

(ii)           A Letter of Credit in the form attached hereto as Exhibit E in
favor of Seller issued by Colorado State Bank & Trust Company, the Bank of
Oklahoma or other banking institution, to secure the performance of Purchaser’s
obligations under Sections 8.4(c)(ii) and 10.2(d) of this Agreement. Such Letter
of Credit shall, subject to the terms thereof and this Article 8.4, be in the
amount of $3 million for one year after Closing,

23


--------------------------------------------------------------------------------


$2 million for the second year and $1 million for the final year, shall
terminate three years after Closing, and is subject to reduction only as set
forth below. The Letter of Credit shall be reduced annually by an amount which
is equal to $10,000 times the number of wells: (1) returned to production in
commercial quantities, (2) deepened in the existing wellbores to develop an
additional interval, or (3) plugged and abandoned. Notwithstanding the
foregoing, the Letter of Credit shall not be reduced below $1,000,000 (one
million dollars) at any time during its term. During the term of the Letter of
Credit, and not later than ten (10) business days before each six (6) month
anniversary of the Effective Date of this Agreement, Purchaser shall provide
Seller sufficiently detailed information for Seller to verify the well work
which was performed by Purchaser during the previous six (6) months, in order
for Seller to determine the amount by which the Letter of Credit shall be
reduced on July 1, 2007 and July 1, 2008. The Letter of Credit shall remain in
force and effect, until its termination and according to its terms and
conditions, between Seller and Purchaser regardless of whether Purchaser has
sold, assigned, or conveyed any of the Assets to any third party or parties.

8.5           Closing Obligations. At Closing, the following shall occur:

(a)           Purchaser and Seller shall:

(i)            Execute and deliver a settlement statement, prepared by Seller in
accordance with this Agreement and generally accepted accounting principles (the
“Preliminary Settlement Statement”). The Preliminary Settlement Statement shall
be delivered to Purchaser by Seller at least five (5) days before Closing, and
shall be agreed to mutually by Purchaser and Seller at least two (2) days prior
to Closing, and shall set forth the Adjusted Purchase Price and each adjustment
and the calculation of such adjustments used to determine such amount.

(ii)           Execute and deliver such further agreements, certificates and
other documents as may be reasonably required to be delivered to carry out the
provisions of this Agreement and to close the transaction provided for herein.

(b)           Seller shall:

(i)            Execute, acknowledge and deliver a by, through and under warranty
assignment, bill of sale and assumption agreement substantially in the form of
Schedule 8.5(b)(i) (the “General Assignment”) covering all of the Assets to be
assigned hereunder.

(ii)           Deliver to Purchaser exclusive possession of the Assets, with
Purchaser assuming operation of the Wells described on Exhibit A

24


--------------------------------------------------------------------------------


effective as of 12:01 a.m. Mountain time on the day immediately following
Closing.

(iii)          Deliver to Purchaser, if applicable, the rights in respect of
casualty losses set forth in Section 7.1.

(c)           Purchaser shall:

(i)            Deliver to Seller the Adjusted Purchase Price.

(ii)           Deliver to Seller the documents described in Section 8.4.

ARTICLE IX
POST-CLOSING AGREEMENTS

9.1           Post-Closing Access. After Closing, Purchaser and Seller shall
cooperate and afford each other access to their respective books and records
relating to the Assets as may be needed by a Party (a) to determine any matter
relating to its rights and obligations hereunder, (b) to defend or respond to an
audit, claim, lawsuit or other legal or administrative proceeding or (c) in the
event a Party requires such information as part of a regulatory or legal
disclosure, including but not limited to those required by the Securities and
Exchange Commission.

9.2           Transition Matters. The Parties recognize that Purchaser will need
the assistance of Seller and its personnel to effect an orderly transition of
land, administration and accounting functions. If Purchaser so requests, Seller
agrees to assist Purchaser in performing, on a timely basis, land,
administration and accounting functions, including but not limited to payment of
production proceeds, lease rentals and shut-in royalties, and payments due under
any Surface Use Agreements or other landowner agreements, and transitioning
these functions to Purchaser, until no later than three months after closing.
Purchaser shall pay Seller six thousand dollars ($6,000) for each month, and any
part of any month, during which Seller performs the land administration and
accounting functions on Purchaser’s behalf. Purchaser shall reimburse Seller for
all actual amounts paid by Seller on Purchaser’s behalf to third parties
(excluding any amounts received by Seller from a third party, such as a gas
purchaser, for further distribution). Purchaser agrees to defend, indemnify, and
hold Seller harmless from and against any and all claims, demands, and causes of
action brought by any third party or parties which allege Seller’s
non-performance or mis- performance of the land administration and accounting
functions during this period, except as are occasioned by Seller’s gross
negligence or willful misconduct. Purchaser shall pay Seller within ten business
days after receipt of Seller’s invoice and documentation acceptable to Purchaser
of any actual amounts paid by Seller on Purchaser’s behalf, or, at Seller’s
option, through the post-closing adjustment procedure.

25


--------------------------------------------------------------------------------


Seller shall retain the originals of all files, records, data, and information
(the “Records”) referred to in Section 2.2(m) of this Agreement, and Purchaser
shall receive copies only thereof. Seller has in its possession only originals
of some of the Records. The cost of copying those original Records which
Purchaser wishes to have copied shall be borne by Seller. The cost of shipping
copies of the Records from Seller’s offices to Purchaser’s offices shall be
borne by Purchaser. Seller shall notify Purchaser when Seller is no longer under
any legal obligation or corporate records retention requirement to retain the
original Records, so that they may be transferred to Purchaser if Purchaser so
desires.

9.3           Post-Closing Adjustment Procedure. As soon as practicable after
the Closing Date, but no later than 90 days after the Closing Date, Purchaser
shall prepare and deliver to Seller, in accordance with this Agreement and
generally accepted accounting principles, a statement (the “Final Settlement
Statement”) setting forth each adjustment in accordance with Section 3.2 and
showing the calculation of such adjustments. Within 15 days after receipt of the
Final Settlement Statement, Seller shall deliver to Purchaser a written report
containing any changes that Seller proposes be made to the Final Settlement
Statement. The Parties shall use their Reasonable Good-Faith Efforts to agree
with respect to the amounts due pursuant to such post-closing adjustment no
later than 15 days after Purchaser has received Seller’s proposed changes. The
Purchase Price as reflected in the Final Settlement Statement shall be called
the “Final Purchase Price.” The date upon which such agreement is reached or
upon which the Final Purchase Price is established shall be called the “Final
Settlement Date.”

If (i) the Final Purchase Price is more than the Adjusted Purchase Price,
Purchaser shall pay in immediately available federal funds the amount of such
difference to Seller or to Seller’s account (as designated by Seller), or (ii)
the Final Purchase Price is less than the Adjusted Purchase Price, Seller shall
pay in immediately available federal funds the amount of such difference to
Purchaser or to Purchaser’s account (as designated by Purchaser). Payment by
Purchaser or Seller, as applicable, shall be made within five days after the
Final Settlement Date.

If Seller and Purchaser are unable to agree upon the Final Settlement Statement
within 60 days after Purchaser’s receipt of same, the Parties agree to engage
promptly (and in any event within ten days) the Denver office of an accounting
firm which is not the auditor of either Party and is mutually acceptable to both
Parties (the “Independent Accountant”). Such Independent Accountant shall
perform such procedures as are agreed upon by Seller and Purchaser in order to
determine the Final Purchase Price. The determination of the Independent
Accountant that conducts the agreed upon procedures shall be binding on
Purchaser and Seller, and the fees and expenses of such Independent Accountant
shall be borne one-half each by Purchaser and Seller. Within five days after the
determination of the independent accounting firm, Purchaser or Seller, as the
case may be, shall promptly make a cash payment, in immediately available funds,
to the other equal to the amount, if any, found due by the Independent
Accountant.

26


--------------------------------------------------------------------------------


Purchaser and Seller will, and will cause their representatives to, cooperate
and assist in the preparation of the Final Settlement Statement and the conduct
of the reviews and audits referred to in this Section 9.3, including (without
limitation) making available books, records and personnel as required.

9.4           Recording. Purchaser shall be solely responsible for promptly
recording the assignments and any other instruments related to the conveyance of
the Assets, and Seller shall cooperate in providing to Purchaser any information
reasonably required by Purchaser to make such recording. Purchaser shall be
responsible for all filings with state and federal agencies for change of owner
or operator. All recording and filing fees shall be paid by Purchaser and, where
paid by Seller (with the written consent of Purchaser), reimbursed by Purchaser
promptly after receipt of an invoice. Purchaser shall provide copies of all such
recorded assignments and other instruments, and state and federal agency
filings, to Seller as soon as reasonably practical after their recording or
filing.

9.5           Contracts Requiring Consents. If Seller and Purchaser should be
unable to obtain any consent required for the transfer of any of the Material
Agreements, Leases and Lands, other leases of Real Property and Rights-of-Way
(each such agreement, grant or lease, a “Non-Assigned Agreement”), such
Non-Assigned Agreements shall be held by Seller for the benefit of Purchaser
after Closing for its term such that (a) Seller shall provide Purchaser with the
economic benefits thereof until or unless such consent is received (b) Purchaser
and Seller shall cooperate in enforcing, at Purchaser’s sole cost and expense,
any and all rights of Seller against a third party with respect to such
Non-Assigned Agreement. Purchaser shall fully indemnify, defend and hold
harmless Seller from all Claims with respect to the Non-Assigned Agreements and
related property to the extent such Claims did not arise from Seller’s
negligence or misconduct. Purchaser shall be entitled to retain for its own
account any amounts collected pursuant to the foregoing, including any amounts
payable as interest in respect thereof.

If Seller fails to obtain such consent by December 31, 2006, and such failure
results in a Material Adverse Effect, Seller and Purchaser shall in good faith
negotiate a mutually agreeable adjustment to the Adjusted Purchase Price, which
Seller shall remit to Purchaser within ten (10) business days after such
agreement is reached. If Seller and Purchaser are unable to reach agreement,
then the issue shall resolved in the same manner as resolution of Title Defects
and Environmental Conditions under Articles 3.3(b) and Article 6.3 of this
Agreement.

9.6           Further Assurances. Each Party shall, from time to time at the
reasonable request of the other, and without further consideration, execute and
deliver such other instruments of sale, transfer, conveyance, assignment,
clarification and termination and take such other action as the Party making the
request may require to carry out the transaction provided for in this Agreement
in accordance with the terms hereof, including those required, to sell,
transfer, convey and assign to, and vest in Purchaser, and to place Purchaser in
possession of the Assets. Seller intends to convey

27


--------------------------------------------------------------------------------


the Assets at Closing; however, in the event it is determined after Closing
that: (i) any part of the Assets were not in fact conveyed to Purchaser, and
that the title to any part of the Assets is incorrectly in the name of Seller,
or (ii) any asset not an Asset is conveyed to Purchaser and that the title to
such asset is incorrectly in the name of Purchaser; then each Party shall take
all such action necessary to correctly convey such Assets to Purchaser, or such
assets to Seller.

9.7           Post-Closing Confidentiality. In addition to the confidentiality
obliga­tions imposed by Section 7.6, after the Closing, each Party and its
Affiliates will hold, and will use reasonable efforts to cause their respective
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to hold, in confidence, all Confidential Information, to the extent
required hereunder. The obligation to hold any such information in confidence
shall be satisfied if they exercise the same care with respect to such
information as they would take to preserve the confidentiality of their own
similar information.

ARTICLE X
INDEMNITIES, ASSUMED LIABILITIES AND EXCLUDED LIABILITIES

10.1         Disclaimers. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT, THE ASSETS
ARE TO BE SOLD BY SELLER AND PURCHASED BY PURCHASER AS IS, WHERE IS, AND IN
THEIR CURRENT CONDITION. THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER
CONTAINED IN THIS AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE AND,
EXCEPT AS PROVIDED IN SECTION 10.4, THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN SHALL TERMINATE IN ALL RESPECTS UPON CLOSING. SELLER MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE RELATING TO THE ASSETS, INCLUDING WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTIES AS TO CONDITION, QUANTITY OR
QUALITY, OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH
HEREIN.

10.2         Assumed Obligations. Except as provided in Section 10.4 and subject
to Section 10.3, at Closing, Purchaser shall assume, pay, discharge and perform
the following (the “Assumed Obligations”):

(a)           other obligations and liabilities of Seller but only to the extent
that there shall have been an adjustment or accounting adjustment entry with
respect thereto pursuant to Section 3.2;

(b)           all obligations and liabilities relating to, arising out of or
attributable to ownership or operation of the Assets after the Effective Date

28


--------------------------------------------------------------------------------


(including all liability for plugging and abandoning any of the Wells) other
than any Income Taxes of Seller (without prejudice to Purchaser’s right to
enforce representations, warranties, covenants and indemnities expressly
provided under this Agreement);

(c)           commencing one (1) year after the Effective Date, all obligations
and liabilities relating to, arising out of or attributable to ownership or
operation of the Assets regardless of whether such obligations and liabilities
arose before or after the Effective Date, (including, but not limited to those
matters described in Section 10.3 (c)), other than any Income Taxes of Seller
and those matters described in Sections 10.3(a), 10.3(b), 10.3(d), and 10.3(e)
of this Agreement (without prejudice to Purchaser’s right to enforce
representations, warranties, covenants and indemnities expressly provided under
this Agreement);

(d)           all responsibility, obligation, and liability to plug and abandon
the Wells described on Exhibit A and to restore the surface of the Lands, both
in accordance with all applicable leases, surface use agreements, statutory and
common laws, and the regulations of any governmental entities, and Purchaser
agrees to defend, indemnify, and hold Seller harmless from and against any and
all liability related thereto; and

(e)           other than with respect to title and environmental matters and the
Excluded Obligations, any and all liabilities, obligations or commitments
arising after the Effective Date in connection with or relating in any way to
the use, ownership or operation of the Assets, and for proper and prompt payment
of any suspended revenues, together with any interest due thereon if properly
accrued or reserved by Seller and the funds were transferred to Purchaser.

10.3         Excluded Obligations. Notwithstanding any provision in this
Agreement or any other writing to the contrary, Purchaser is assuming only the
Assumed Obligations and is not assuming any other liability or obligation of
Seller (or any predecessor of Seller or any prior owner of all or part of its
businesses and assets) of whatever nature, whether presently in existence or
arising hereafter. All such other liabilities and obligations shall be retained
by and remain obligations and liabilities of Seller (all such liabilities and
obligations not being assumed being herein referred to as the “Excluded
Obligations”), and, notwithstanding anything to the contrary in this Section
10.3 (and without limiting the generality of the foregoing), none of the
following shall be Assumed Obligations for the purposes of this Agreement and
all of the following shall be deemed Excluded Obligations:

(a)           any liability or obligation of Seller, or any member of any
consolidated, affiliated, combined or unitary group of which Seller is or has
been a member, for Taxes other than Property Taxes and Sales. Taxes that are
expressly assumed by Purchaser pursuant to Section 11.3(b) and (c);

29


--------------------------------------------------------------------------------


(b)           any liability or obligation relating to employee benefits or
compensation arrangements existing on or prior to the Closing Date, including,
without limitation, any liability or obligation under any of Seller’s employee
benefit agreements, plans or other employee-related arrangements;

(c)           except to the extent assumed by Purchaser in Section 10.2 of this
Agreement, any and all liabilities (whether accrued, contingent, absolute,
determined, determinable or otherwise), obligations or commitments relating to
the time period prior to the Effective Date which arise under or relate in any
way to any Environmental Legal Requirement and arise out of or in any way relate
to (i) any of the Environmental Conditions set forth on Schedule 4.11, (ii) the
current or former ownership, lease or operation by Seller, any operator of the
Assets or any of their respective predecessors or Affiliates of any business,
real property or facility, other than the Assets or the Assets purchased by
Purchaser hereunder, or (iii) the storage, disposal, treatment, transportation
or recycling, or arrangement for any of the foregoing, of any material or
substance prior to the Closing Date at any location other than the Assets.

(d)           all fines, penalties or other similar monetary sanctions (“Fines”)
assessed by a Governmental Authority, or any criminal, punitive or exemplary
damages (“Criminal Damages” and together with Fines, “Fines and Damages”) that
are payable to a Person other than a Party or an Affiliate of a Party, that
arise out of or relate to the operation of the Assets or Assets prior to the
Effective Date; and

(e)           any liability or obligation relating to an Excluded Asset.

10.4         Survival and Indemnification.

(a)           The representations and warranties of the Parties hereto contained
in this Agreement or in any certificate or other writing delivered pursuant
hereto or in connection herewith shall survive the Closing until December 31,
2006. Notwithstanding the preceding sentence, any representation, warranty,
covenant or agreement which is specified as surviving Closing and in respect of
which indemnity may be sought under this Agreement shall survive the time at
which it would otherwise terminate pursuant to the preceding sentence, if
specific notice of the inaccuracy thereof giving rise to such right of indemnity
shall have been given to the Party against whom such indemnity may be sought
prior to such time.

(b)           From and after Closing, Purchaser shall indemnify, defend and hold
harmless Seller and its Affiliates, and their respective directors, officers,
employees, agents, representatives, contractors and subcontractors from and
against any and all losses, damages, claims, suits, causes of action, penalties,
costs, expenses (including without limitation, reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any

30


--------------------------------------------------------------------------------


action, suit or proceeding and liabilities other than special or punitive
damages), including, without limitation, damage to property, injury to or death
of persons or other claims (collectively, the “Claims”), regardless of whether
the Claims arise as a result of the negligence, strict liability or any other
liability under any theory of law or equity of, arising out of or resulting
from:

(i)            the breach of any of the representations and warranties made by
Purchaser in this Agreement or in any document, instrument or certificate
delivered in connection herewith, during the applicable survival period;

(ii)           any failure by Purchaser to perform in all material respects any
of its covenants, agreements or obligations in this Agreement or in any
document, instrument or certificate delivered in connection herewith;

(iii)          the Assumed Obligations, except those set forth in Section
10.2(d) which arise under or relate to actions occurring or conditions existing
prior to the Closing Date;

(iv)          Sales Taxes and Property Taxes and other Taxes for which Purchaser
is liable under Article XI hereof; and

(v)           any brokerage commissions or finders’ fees incurred by Purchaser
in connection with this Agreement or the transactions contemplated hereby.

(c)           Without limiting Seller’s obligations under this Agreement, from
and after Closing, Seller shall indemnify, defend and hold harmless Purchaser
and its Affiliates and Purchaser’s and their respective directors, officers,
employees, agents, representatives, contractors and sub-contractors from and
against any Claims, regardless of whether such Claims arise as a result of the
negligence, strict liability or any other liability under any theory of law or
equity of, arising out of or resulting from:

(i)            the breach of any of the representations or warranties made by
Seller in this Agreement or in any document, instrument or certificate delivered
in connection herewith, during the applicable survival period;

(ii)           any failure by Seller to perform in all material respects any of
its covenants, agreements or obligations in this Agreement or in any document,
instrument or certificate delivered in connection herewith; and

(iii)          any brokerage commissions or finders’ fees incurred by Seller in
connection with this Agreement or the transactions contemplated hereby.

31


--------------------------------------------------------------------------------


10.5         Procedures. The Party seeking indemnification under Section 10.4
(the “Indemnified Party”) agrees to give prompt notice to the Party against whom
indemnity is sought (the “Indemnifying Party”) of the assertion of any claim, or
the commencement of any suit, action or proceeding in respect of which indemnity
may be sought under such Section 10.4. The Indemnifying Party may with the
consent of the Indemnified Party participate in and control the defense of any
such suit, action or proceeding at its own expense. The Indemnifying Party shall
not be liable under Section 10.4 for any settlement effected without its consent
of any claim, litigation or proceeding in respect of which indemnity may be
sought hereunder.

ARTICLE XI
TAXES

11.1         Tax Definitions. The following terms, as used herein, have the
following meanings:

“Income Tax” means all Taxes based upon or measured by or with respect to gross
or net income.

“Property Tax” means any ad valorem, real property, personal property,
production, excise, net proceeds, severance, windfall profit and all other Taxes
and similar obligations assessed against the Assets or based upon or measured by
the ownership of the Assets or the gathering or processing of hydrocarbons or
the receipt or proceeds therefrom, other than Income Taxes.

“Sales Tax” means all excise, sales, use, value added, registration, stamp,
recording, documentary, conveyance, transfer, gains and similar Taxes.

“Tax” means (i) any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including, but not limited to, withholding on amounts paid
to or by any Person), together with any interest, penalty, addition to tax or
additional amount imposed by any Governmental Authority (a “Taxing Authority”)
responsible for the imposition of any such tax (domestic or foreign), or (ii)
liability for the payment of any amounts of the type described in (i) as a
result of being party to any agreement or any express or implied obligation to
indemnify any other Person.

“Tax Year” means the twelve month period beginning with the Assessment Date,
January 1.

11.2         Representations. Seller hereby represents and warrants to Purchaser
that:

(a)           Except for Sales Taxes imposed in connection with the transfer of
the Assets, Seller has timely paid all Taxes which will have been required to be
paid on or prior to the date hereof, the non-payment of which would result in a
Lien on any Asset, would otherwise adversely affect any of the Assets or would
result in Purchaser becoming liable or responsible therefor.

32


--------------------------------------------------------------------------------


(b)           Except as to Taxes for which a Purchase Price Adjustment has been
made or as otherwise provided in this Agreement, and except as would not cause a
Material Adverse Effect, Seller has established, in accordance with generally
accepted accounting principles applied on a basis consistent with that of
preceding periods, adequate reserves for the payment of, and will timely pay,
all Taxes which arise from or with respect to the Assets or the operation of any
of the Assets and are incurred in or attributable to any Tax period (or portion
thereof) ending on or before the Effective Date, the non-payment of which would
result in a Lien on any Asset, would otherwise adversely affect any of the
Assets or would result in Purchaser becoming liable therefor.

11.3         Tax Cooperation.

(a)           Notwithstanding any other provision of this Agreement to the
contrary, Purchaser and Seller agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to any of the Assets and the Assets (including, without limitation,
access to books and records) as is reasonably necessary for the filing of all
Tax returns, the making of any election relating to Taxes, the preparation for
any audit by any Taxing Authority, and the prosecution or defense of any claim,
suit or proceeding relating to any Tax. Purchaser and Seller shall retain all
books and records with respect to Taxes pertaining to the Assets for a period of
at least six years following the Closing Date.

(b)           Based on the best current information available as of the Closing
Date, all Property Taxes for the current Tax Year that are or will become due
and payable in respect of the Assets shall be prorated between Seller and
Purchaser as of the Effective Date. Seller’s pro-rata share of the Property
Taxes shall be calculated as the product of the ratio of months or partial
months in the period beginning with the Assessment Date through the Effective
Date times the amount of Property Taxes in respect of the Assets. The proration
shall be deemed a final settlement of Property Taxes between the Parties. The
Purchase Price shall be reduced by the unpaid portion of Seller’s pro-rata share
of Property Taxes. After Closing, Purchaser expressly assumes all obligations
and liabilities for all Property Taxes payable by the Seller with respect to the
Assets.

(c)           All Property Taxes and Sales Taxes shall be timely paid, and all
applicable filings, reports and returns shall be filed, as required by
applicable Legal Requirements or as provided herein. The paying Party shall be
entitled to reimbursement from the non-paying Party in accordance with Section
11.3(b) or 11.3(e), as the case may be. Upon payment of any such Property Tax or
Sales Tax, the paying Party shall present a statement to the non-paying Party
setting forth the amount of reimbursement to which the paying Party is entitled
under Section 11.3(b) or 11.3(e), as the case may be, together with such
supporting evidence as is reasonably necessary to calculate the amount to be
reimbursed.

33


--------------------------------------------------------------------------------


The non-paying Party shall make such reimbursement promptly but in no event
later than 10 days after the presentation of such statement.

(d)           Tax Proceedings. In the event Purchaser or any of Purchaser’s
Affiliates receives notice of any examination, claim, adjustment or other
proceeding relating to the liability for Taxes of or with respect to the Assets
for any period prior to the Effective Date other than obligations and
liabilities for Property Taxes and Sales Taxes assumed by Purchaser pursuant to
Sections 11.3(b) and 11.3(e), Purchaser shall notify Seller in writing within
seven (7) days of receiving notice thereof. The failure by Purchaser to so
notify Seller shall not relieve Seller of any liability that it may have to
Purchaser under this Agreement, except to the extent that such failure actually
and materially prejudices Seller. As to any such Taxes for which Seller is or
may be liable, Seller shall at Seller’s expense control or settle the contest of
such examination, claim, adjustment or other proceeding; provided that, so long
as Seller’s interests are not adversely affected thereby, Purchaser shall, at
its expense, control the defense of any examination, claim, adjustment or
proceeding which would affect (i) any Tax return of Purchaser or (ii) the manner
in which Purchaser or any of its Affiliates conducts any Tax audit, suit action
or proceeding with respect to such Tax return; provided, further, that Purchaser
shall not settle any examination, claim, adjustment or proceeding the defense of
which it has controlled without the Seller’s prior written consent. The Parties
shall cooperate with each other and with their respective Affiliates in the
negotiations and settlement of any proceeding described in this Section 11.3.

(e)           Sales Taxes. All Sales Taxes incurred in connection with the
transactions contemplated by this Agreement shall be borne by Purchaser.

(f)            Allocation of Purchase Price. The Adjusted Purchase Price shall
be allocated among the Assets, including contracts and other intangibles assets,
by the Purchaser and Seller within 60 days following the Closing Date, subject
to the following:

(i)            Such allocation of the Adjusted Purchase Price will be reflected
in a Form 8594 that will be filed by Purchaser and Seller in accordance with
Section 1060 of the Code; and

(ii)           The Purchaser and Seller agree to use their best efforts to treat
and report in filings under the Code (and, if necessary, to cause each of their
respective Affiliates to so treat and report) the transactions contemplated by
this Agreement in a manner consistent with one another.

34


--------------------------------------------------------------------------------


ARTICLE XII
MISCELLANEOUS PROVISIONS

12.1         Commissions. Each of the Parties represents and warrants that there
are no claims for brokerage commissions or finders’ fees payable by it in
connection with the transactions contemplated by this Agreement. Seller and
Purchaser each will pay or discharge its own brokerage commissions or finders’
fees, if any, and will indemnify the other Party from any liability with respect
thereto.

12.2         Further Assurances. From time to time, and without further
consideration each Party will execute and deliver to the other Party such
documents and take such actions as the other Party may reasonably request in
order to consummate more effectively the transactions contemplated hereby.

12.3         Assignment. The terms, provisions and conditions of this Agreement
shall extend to, be binding upon and inure to the benefit of the Parties, their
respective successors, permitted assigns and legal representatives. No Party
shall assign this Agreement or any of its rights hereunder, or delegate any of
its obligations hereunder, without the prior written consent of the other, such
consent may not be unreasonably withheld except that Purchaser may assign or
delegate its rights and obligations under this Agreement or any part hereof to
one or more Affiliates of Purchaser, but no such assignment shall in any way
operate to enlarge, alter or change any obligation of or due to Seller or
relieve Purchaser of its obligations.

12.4         Entire Agreement; Amendments. This Agreement and the exhibits and
schedules attached hereto and incorporated by reference herein contain the
entire understanding of the Parties with respect to its subject matter. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
other than those expressly set forth herein. Notwithstanding any representations
that may have been made by either Party in connection with the transactions
contemplated by this Agreement, each Party acknowledges that it has not relied
on any representation by the other Party with respect to such transactions or
the Assets except those contained in this Agreement or in the exhibits or
schedules hereto. This Agreement may be amended only by a written instrument
duly executed by the Parties. No waiver by any Party of any one or more defaults
by the other in performance of any of the provisions of this Agreement shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different character.

12.5         Severability. Each portion of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.

12.6         Actions. Without limiting its right to avail itself of rights of
termination available to it under this Agreement, Seller and Purchaser,
singularly and plurally, warrant and agree that each shall use its Reasonable
Good-Faith Efforts to take or cause to be taken all such action as may be
necessary to consummate and make effective the

35


--------------------------------------------------------------------------------


transactions as set forth in this Agreement and to assure that it will not be
under any material corporate, legal or contractual restriction that would
prohibit or delay the timely consummation of such transaction.

12.7         Termination. This Agreement and the transactions contemplated
hereby may be terminated in the following instances:

(a)           By either Party upon written notice to the other, if (x) the other
(the “Breaching Party”) is in material breach or default of its respective
covenants, agreements or other obligations herein or (y) any of its
representations are not true and accurate in all material respects when made or
when otherwise required by this Agreement to be true and accurate; provided,
however, that (i) the Breaching Party is given prompt written notice which
provides a reasonably detailed explanation of the facts and circumstances
surrounding such breach or default and (ii) the Breaching Party is given 30 days
after receipt of such notice within which to cure such breach or default to the
reasonable satisfaction of the non-Breaching Party. If this Agreement is
terminated under this Section 12.7(a) by Seller due to Purchaser’s breach, then
Seller shall retain the Performance Deposit. If this Agreement is terminated
under this Section 12.7(a) by Purchaser due to Seller’s breach, then Seller
shall refund the Performance Deposit to Purchaser within two business days after
termination.

(b)           By either Party if Closing shall not have occurred by the Closing
Date as extended pursuant to the terms hereof, upon written notice to the
non-terminating Party at any time following such date. If this Agreement is
terminated under this Section 12.7(b) by Seller due to Purchaser’s failure or
refusal to close, then Seller shall retain the Performance Deposit. If this
Agreement is terminated under this Section 12.7(b) by Purchaser due to Seller’s
failure or refusal to close, then Seller shall refund the Performance Deposit to
Purchaser within two business days after termination.

(c)           At any time by the mutual written agreement of Purchaser and
Seller, in which event Seller shall refund the Performance Deposit to Purchaser
within two business days after termination, or

(d)           By Seller, pursuant to Sections 3.3(f) and 6.4, or by Purchaser
pursuant to Section 7.1. If either Seller or Purchaser exercises its right of
termination under this Section 12.7(d), Seller shall refund the Performance
Deposit to Purchaser within two business days after termination.

12.8         Liabilities Upon Termination or Breach.

(a)           If this Agreement is terminated as permitted by Section 12.7, such
termination shall be without liability of either Party (or any stockholder,
director, officer, manager, member, employee, agent, consultant or
representative of such Party) to the other Party, except as provided therein for
refund or

36


--------------------------------------------------------------------------------


retention of the Performance Deposit; provided that if such termination shall
result from the (i) willful failure of either Party to fulfill a condition to
the performance of the obligations of the other Party, (ii) failure to perform a
covenant of this Agreement or (iii) breach by either Party hereto of any
representation or warranty or agreement contained herein, and in any such case
there is not an unqualified right of termination available to such Party, such
Party shall be fully liable for any and all Claims incurred or suffered by the
other Party as a result of such failure or breach. The provisions of Sections
7.6, 12.8, 12.10 and 12.13 shall survive any termination hereof pursuant to
Section 12.7.

(b)           Except as provided above in this Section 12.8, prior to Closing,
nothing contained herein shall be construed to limit Seller’s or Purchaser’s
legal or equitable remedies in the event of breach of this Agreement, provided
that neither party shall have any greater rights or remedies before Closing than
such party would have had subsequent to Closing. After Closing, the Parties’
respective rights and remedies with respect to any material breach or default of
the covenants, agreements or obligations hereunder shall be solely limited to
those set forth in Article X of this Agreement. Notwithstanding anything to the
contrary contained in this Agreement, in no event shall either Purchaser or
Seller be liable to the other for any incidental or consequential damages.

12.9         Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

12.10       Governing Law. This Agreement shall be governed by, enforced in
accordance with, and interpreted under, the laws of the State of Wyoming. Each
of the Parties consents to venue and jurisdiction in the United States Court for
the District of Wyoming.

12.11       Preparation of Agreement. This Agreement was prepared jointly by the
Parties and not by either to the exclusion of the other.

12.12       Notices and Addresses. Any notice, request, instruction, waiver or
other communication to be given hereunder by any Party shall be in writing and
delivered personally, by registered or certified mail with postage prepaid and
return receipt requested, by recognized overnight courier service with charges
prepaid or by facsimile transmission directed to the intended recipient as
follows:

37


--------------------------------------------------------------------------------


 

Seller:

 

Pennaco Energy, Inc.

 

 

5555 San Felipe Street

 

 

Houston, Texas 77056

 

 

Attention: Land Manager

 

 

Powder River Basin

 

 

Telephone: (713) 296-2335

 

 

Facsimile: (713) 296-3396

 

 

e-mail: DSchulte@Marathonoil.com

 

 

 

Purchaser:

 

PRB Energy, Inc.

 

 

1875 Lawrence Street, Suite 450

 

 

Denver, Colorado 80202

 

 

Attention: William F. Hayworth, President

 

 

Telephone: (303)308-1330

 

 

Facsimile: (303)308-1590

 

 

e-mail: bhayworth@prbtrans.com

or at such other address as either Party may designate by written notice
provided in the foregoing manner.

12.13       WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

12.14       Bulk Sales Legal Requirements. Purchaser and Seller each hereby
waive compliance by Seller with the provisions of the “bulk sales,” “bulk
transfer” or similar Legal Requirements of any state. Seller agrees to indemnify
and hold Purchaser harmless against any and all Claims incurred by Purchaser or
any of its Affiliates as a result of any failure by Seller to comply with any
such “bulk sales,” “bulk transfer” or similar Legal Requirements.

12.15       Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such cost or expense.

12.16       Use of Pennaco’s Name. No later than thirty (30) days after Closing,
Purchaser shall remove, or cause to be removed, the names and marks used by
Pennaco and all variations and derivatives and logos from the Assets, if Pennaco
has not already done so. Purchaser shall not make any use of Pennaco’s name,
marks and logos after Closing in operation of the Assets. Pennaco shall have the
right to enter the premises and remove all signs and logos containing Pennaco’s
name at Purchaser’s expense should Purchaser fail to do so in a timely manner.

12.17       Execution Deadline. This Agreement shall be open for Seller’s and
Purchaser’s acceptance and execution until 5:00 p.m. Mountain Time on May 18,
2006,

38


--------------------------------------------------------------------------------


and if not accepted and fully executed by such time, shall be null and void.
Acceptance within the time provided shall constitute a contract of purchase and
sale binding upon the Parties and their respective successors and assigns.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

“SELLER”

 

“PURCHASER”

PENNACO ENERGY, INC.

 

PRB ENERGY, INC.

 

 

 

 

By:

/s/ Robert J. Colosimo

 

By:

/s/ William F. Hayworth

 

Robert J. Colosimo

 

William F. Hayworth, President

 

Attorney-in-Fact

 

 

 

39


--------------------------------------------------------------------------------